UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7984


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RENATO JAY SCANTLEBURY,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    James C. Dever, III,
Chief District Judge. (5:09-cr-00254-D-1; 5:10-cv-00590-D)


Submitted:   January 22, 2013             Decided: January 25, 2013


Before WILKINSON, NIEMEYER, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Renato Jay Scantlebury, Appellant Pro Se.        William Miller
Gilmore, Assistant United States Attorney, William Ellis Boyle,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Renato Jay Scantlebury seeks to appeal the district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.    2012)    motion.          The   order    is   not      appealable     unless    a

circuit justice or judge issues a certificate of appealability.

28     U.S.C.     § 2253(c)(1)(B)            (2006).            A     certificate       of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                        28 U.S.C. § 2253(c)(2)

(2006).    When the district court denies relief on the merits, a

prisoner     satisfies        this       standard        by     demonstrating       that

reasonable       jurists      would      find     that    the       district    court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                    When the district court

denies     relief       on   procedural          grounds,       the    prisoner       must

demonstrate      both    that      the     dispositive        procedural     ruling     is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                Slack, 529 U.S. at 484-85.

             We have independently reviewed the record and conclude

that     Scantlebury         has     not     made      the      requisite      showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials



                                             2
before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                    DISMISSED




                                     3